 ALLIS-CHALMERS MFG. CO.-PITTSBURGH WORKS87several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Employer has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the purposes of the Act.Having found that the Employer unlawfully assisted and rendered support toLocal 868 in violation of Section 8(a) (2) of the Act and further that the Employerviolated Section 8(a) (3) and (1) of the Act by executing, maintaining, and enforcingan agreement containing unlawful union-security provisions, I shall recommendthat the Employer cease giving effect to the agreement signed on November 4, 1958,retroactive to October 14, 1958, and all subsequent agreements with Local 868,unless and until that Union shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election among the employees ofthe Employer.Nothing in this recommendation should be taken, however, torequire the Employer to vary those wage, hour, and other substantive features of itsrelations with the employees themselves, if any, which the latter has established inthe performance of this agreement.I shall further recommend that the Employer reimburse its employees and formeremployees in the full amount of any dues or other moneys collected from themunder the Employer's aforesaid agreement with Local 868.In view of the nature of the unfair labor practices committed, I shall also recom-mend that the Employer cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce and the Unions are labor organizationswithin the meaning of the Act.2.By contributing assistance and support to Local 868, the Employer has engagedin unfair labor practices within the meaning of Section 8(a)(2) of the Act.3.By discriminating with respect to terms and conditions of employment, theEmployer has engaged in unfair labor practices within the meaning of Section8(a) (3) of the Act.4.By the foregoing conduct, the Employer has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by Section 7 of theAct, thereby engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommendations omitted from publication.]Allis-Chalmers Manufacturing Company-Pittsburgh WorksandInternational Union,United Automobile,Aircraftand Agri-cultural Implement Workers of America(UAW), Local 107,AFL-CIO,Petitioner.Case No. 6-RC-2568. July 18, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].128 NLRB No. 15. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer within the meaningof Section9(c) (1) and Section 2(6) and (7) of the Act.4.The petition requests, and the Employeragrees to,a unit of alltechnical employees at the Employer's Pittsburgh Works, where theEmployeris engagedin the development and productionof electricaltransformers. In its brief the Petitioner took the position that all ofthe employeesin allof the job classifications to be reviewed herein-after, except the blueprint machine operator and the blueprint ma-chine attendants, are technical employees.The Employer declinedto take a position as to any particularclassification, indicating onlythat it desired the Board to make a determination in this regard.The employees i involvedare allemployed in the engineering andmanufacturing departments of the Employer's Pittsburgh Works andare presently unrepresented .2Engineer's assistants :The engineer's assistantshelp the engineersin working out details of electrical design and insulationfor trans-formers, and translate data supplied by the testing department intoperformance reports, which are submitted to customers.A basicunderstanding of electricity and a fluency in mathematics, generallyacquired through specialized college or high school training, are re-quired by the Employer as qualifications for these positions.Wefind that the engineer's assistants are technical employees.'Senior designers, designers, draftsmen, senior draftsmen, detaildraftsmen, and drafting standards coordinator-engineering depart-ment:All of the employees in these classifications except the draftingstandards coordinator are engaged in the interpretation of engineer-'The record does not indicate,nor does either party contend,that any of these in-dividuals is a supervisor as definedby the Act.2 Subsequent to a stipulation for certification upon consent election,Petitioner wascertified on March 22,1957,as the collective-bargaining representative for certain tech-nical employees(designers and draftsmen)involved herein.Allis-Chalmers Manufactur-ing Company,117 NLRB 744.Thereafter,the Employer refused to bargain with thePetitioner in this unitThe Board,on April 28,1958, found the Employer's conductviolative of Sections 8(a) (5) and 8(a) (1) of the Act and ordered it to bargain with thePetitioner.Allis-ChalmersManufacturing Company,120 NLRB 644. However, theBoard'sorder was set aside by the court of appeals, based on the court's finding thatcertain statements by the Petitioner during the course of the preelection campaign weresomisleading as to have prevented the employees from exercising a free choice in theelection.Allis-ChalmersManufacturing Companyv.N L R.B.,261 F. 2d 613 (CA. 7)Petitioner is also the certified bargaining representative of the Employer'sproductionand maintenance employees.Allis-Chalmers ManufacturingCompany,84 NLRB 303 SeeMinneapolis-Honeywell Regulator Co,125 NLRB 1283 (T-rated employees ingyroscope laboratory). ALLIS-CHALMERS MFG. CO.-PITTSBURGH WORKS89ing specifications and outlines into shop drawings, although withvarying degrees of responsibility, e.g., the senior designers makelayouts in basic engineering design and the draftsmen make minorlayouts which result in detail drawings.The Employer prefers tohire for these positions individuals who are in the process of obtainingan engineering degree, although some have received their requisitespecialized training in mechanical drawing and simple mathematicalcalculations at trade schools, high schools, or directly from the Em-ployer.All receive substantial training on the job.The draftingstandards coordinator, who determines whether drawings producedfor the shop conform to the Employer's drafting standards, must havea thorough familiarization with mechanical drawing and mechanicaldrawing procedures and have had experience as a draftsman.Wefind that the senior designers, designers, draftsmen, senior draftsmen,detail draftsmen, and drafting standards coordinator are technicalemployees.'Laboratory technicians:The laboratory technicians, also referredto as laboratory assistants, work under the supervision of the develop-ment engineers whose ideas and drawings the laboratory techniciansconvert into working models.This operation, the partiesagree, ishighly specialized work.These employees also performpressureand electrical tests to determine strength and suitability of materials.For this classification the Employer prefers to obtain the services ofindividuals who have had several years ofengineeringtraining incollege.We find that the laboratory technicians are technicalemployees.5Blueprint machine operator and blueprint machine attendants:Theblueprintmachine operator maintains and operates the blueprintmachine which is used to make copies of blueprints.The blueprintmachine attendants process the drawings of the draftsmen throughthe machine.No specialized training, other than that obtainablethrough experience on the job for a brief period, is required to attainproficiency as an operator or attendant.We find that the blueprintmachine operator and attendants are not technical employees.'Designer, draftsmen, detail draftsmen-manufacturing department:These employees, also referred to as maintenance draftsmen, design,redesign, and make layouts for jigs, fixtures, existing machines, drills,or other small equipment.They have received drafting trainingthrough specialized high school courses or in drafting schools.Wefind that the draftsmen, detail draftsmen, and designer are technicalemployees.'4 SeeLittonIndustriesof Maryland,125 NLRB 722.6 SeeLelandElectricalCompany,126 NLRB 406.Beloit EasternCorporation,119 NLRB 1407, 1409.SeeLittonIndustriesof Maryland,supra. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDProject leaders:The project leaders conduct investigations relativetomanufacturing problems involving proposed changes in manu-facturing procedures or product sizes.They gather data, developspecifications, and make rough designs of new layouts, machinery,jigs, and fixtures, which are drawn up in detail by the draftsmen.Their qualifications include extensive experience on the job as well asspecialized college training.One is a graduate engineer and othersare pursuing courses in engineering.We find that the project leadersare technical employees.'The record does not support the Employer'scontention that the project leaders are managerial employees.'Time-study foremen:The time-study foremen are engaged in clock-ing employees at their work, developing the method of job perform-ance, and determining the rate.Where a dispute arises about a specificrate, the time study foremen are called upon to verify the rate inquestion.The basic qualifications for this type of work are famili-arity with the Employer's job processes and product and an under-standing of time studies.Training in time study theory is ordinarilyacquired in (specialized technical schools or college, and one of thetime study foremen has an engineering degree with a background inthis subject.Like the project leaders the record does not support theEmployer's contention that the time study foremen are managerialemployees. In view of the nature of their work, their exercise ofindependent judgment in determining job methods and rates, the factthat training required for their work is of a type ordinarily acquiredin college or specialized technical schools, and from the record as awhole, we find that they are technical employees.19Project coordinators and welding supervisor:The project coordi-nators and the welding supervisor are assigned projects to developnew manufacturing methods and procedures from the point of incep-tion to the point where their proposals may be incorporated into themanufacturing process. It was testified that the projects to whichthey are assigned are similar in nature to the projects assigned theproject leaders whom we have found to be technical employees.Al-though both classifications (project leaders, and project coordinatorsor welding supervisor) have never been assigned to the same project,they may assist each other.The record, however, fails to indicatewhat, if any, specialized training qualifications the Employer re-quires for this type of employment.As with the project leaders, therecord does not support the Employer's contention that they are man-agerial employees.Because the record is silent as to their specialized8 SeeGeneralElectric Company,125 NLRB 145.6 SeeWestinghouseAar BrakeCompany, Union Switch d Signal Division,119 NLRB1391, 139310WesternElectricCompany, Incorporated,126 NLRB 1346. ALLIS-CHALMERS MFG. C0.-PITTSBURGH WORKS91training qualifications, we do not make a determination as to whetheror not the project coordinators or the welding supervisor are technicalemployees.However, inasmuch as their work is similar to that of theproject leaders, whom we have found to be technical employees, andin view of the apparent necessity for the exercise of independentjudgment in the development of new manufacturing methods, wepermit the project coordinators and the welding supervisor to votesubject to challenge."Planner, assistant engineer, and cost analyst :The planner plans thetype of tooling required for a new part on a new product. The assist-ant engineer determines the estimated cost of the new part to bemanufactured or designed.Although each has a college degree it wastestified that each was qualified for his present position on the basis ofexperience rather than his education.The cost analyst develops andanalyzes information as to costs of production after a job is in opera-tion.He is a high school graduate with prior experience in theEmployer's engineering department.Although the work of theplanner, the assistant engineer, and the cost analyst may be consideredallied to work which is technical in nature, none of the work of theseindividuals appears to require any specialized training of the typeusually acquired in colleges, technical schools, or through specialcourses.Moreover, the work of these individuals does not appear toinvolve the exercise of independent judgment, but rather the exerciseof such routine judgments as would be made by a skilled craftsman oran administrative office clerical employee.We find, contrary to thePetitioner, that the record does not affirmatively support the claimthat the planner, the assistant engineer, and the cost analyst are tech-nical employees.12Inspector foremen:The inspector foremen perform the usual dutiesof inspectors, that is, examine work in progress for general appear-ance and for compliance with specifications and with the Employer'sstandards of workmanship.Their inspection is basically visual andincludes the use of micrometers, calipers, and scales.Qualificationsfor the position are a general high school education and experienceon the job. It requires several years of experience to perform the mostdifficult inspections.At the hearing the Employer contended that theinspectors are managerial employees because of their function.Wefind, however, that they are not managerial employees.13 Inasmuchas no specialized training is required for their type of work, and inn SeeCherokee Textile Malls, Inc,117 NLRB 350, 352.za SeeLitton Industries of Maryland,supra; Ladish Company,126 NLRB 555(estimator-fitting, estimator-cost analysis, production analyst).13MetalProducts Corpoi atoon,107 NLRB 94, 96. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDview of the fact that such work does not appear to require the exer-cise of independent judgment, we find, contrary to the Petitioner, thatthe inspectors are not technical employees."Lead testers, testers, assistant testers, and test helpers:The variouscategories of testers perform electrical tests as distinguished from themechanical tests conducted by the inspector foreman.These elec-trical tests are performed with the use of meters and other instru-ments to ascertain whether a transformer or transformer part fulfillsspecified performance requirements.Although it was testified thatonly the lead testers can conduct the most involved electrical tests,there are no particular specialized training requirements for any classof tester except a high school education and a basic understanding ofelectricity,which latter is obtained on the job.The Employer con-tended at the hearing that the various categories of testers are man-agerial employees because of their function.We reject this conten-tion.15The work of the various categories of testers does not requireany specialized training of the variety usually acquired in colleges,technical schools, or through special courses.Although some knowl-edge of electronics and experience in the use of testing devices isrequired, it does not appear that their work requires the exercise ofindependent judgment in view of the Employer's preestablished per-formance specifications to which they test its products.Accordingly,we find that the lead testers, testers, assistant testers, and test helpersare not technical employees.'sWe fold that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All technical employees at the Employer's PittsburghWorks,Pittsburgh, Pennsylvania, including engineer's assistants; senior de-signers, designers, draftsmen, senior draftsmen, detail draftsmen,and drafting standards coordinator-engineering department; labora-tory technicians; designers, draftsmen, and detail draftsmen-manu-facturing department; project leaders, and time study foremen; butexcluding the blueprint machine operator and blueprint machineattendants; planner, assistant engineer, cost analyst, inspector fore-men, lead testers, testers, assistant testers, test helpers, all other em-ployees, guards, and supervisors as defined by the Act."[Text of Direction of Election omitted from publication.]14CombustionEngineering, Inc ,117 NLRB 1589, 1593.11 SeeMetal Products Corporation,supra.19Ryan Aeronautical Co., Electronics Division,121 NLRB 1502, 1505;TransformerEngineers,114 NLRB 1325, 1328.17 The project coordinators and the welding supervisor shall vote subject to challenge.